         Case 1:19-cr-00094-BLW Document 79 Filed 09/02/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                               Case No. 1:19-cr-00094-BLW
         Plaintiff,
                                               MEMORANDUM DECISION
         v.                                    AND ORDER

  HAROLD EUGENE NERO,

        Defendant.


                                  INTRODUCTION

      The Court has before it Harold Nero’s Request and Motion for Discovery of

Henthorn and Cadet Materials. Dkt. 43. The Court issued an order granting Nero’s

motion in part and ordering the Government to produce for the Court’s in camera

review the complete personnel files for Special Agent Jonathan Riggs, Detective

Chad Hessman, and Detective Ryan Bonner. Dkt. 66. The Court has conducted the in

camera review. For the reasons set forth below, the Court will deny Nero’s motion

for an order to produce the personnel files.

                                LEGAL STANDARD

      A defendant has the right to the production of exculpatory evidence in the

government’s possession. Brady v. Maryland, 373 U.S. 83, 87 (1963). That right

requires the government to turn over any information about its witnesses that would

cast doubt upon their credibility. See Giglio v. United States, 405 U.S. 150, 154


MEMORANDUM DECISION AND ORDER - 1
           Case 1:19-cr-00094-BLW Document 79 Filed 09/02/20 Page 2 of 3



(1972). The prosecution does not have a duty to disclose “every bit of information

that might affect the jury’s decision; it need only disclose information favorable to

the defense that meets the appropriate standard of materiality.” United States v.

Cadet, 727 F.2d 1453, 1467 (9th Cir. 1984). The test for materiality is whether the

suppressed evidence “creates a reasonable doubt that did not otherwise exist.” Id.

                                    ANALYSIS
      After in camera review of the personnel files, the Court concludes these files

contain no evidence that the government needed to disclose to the defendant under

Brady or Cadet.

                                       ORDER

      IT IS ORDERED that:

      1.     Defendant’s Request and Motion for Discovery of Henthorn and Cadet

             Materials (Dkt. 43) is DENIED.

      2.     The City of Nampa and the Nampa Police Department are ordered to

             provide to the Court a copy of Detective Ryan Bonner’s personnel file

             where it will be held under seal pending appellate review. If the City’s

             or the Police Department’s regulations preclude such copying, the

             Government will ensure that a copy – in the same form it was submitted

             to the Court for in camera review – is maintained by the City or the

             Police Department and available for appellate review.



MEMORANDUM DECISION AND ORDER - 2
          Case 1:19-cr-00094-BLW Document 79 Filed 09/02/20 Page 3 of 3



     3.     The City of Caldwell and the Caldwell Police Department are ordered to

            provide to the Court a copy of Detective Chad Hessman’s personnel file

            where it will be held under seal pending appellate review. If the City’s

            or the Police Department’s regulations preclude such copying, the

            Government will ensure that a copy – in the same form it was submitted

            to the Court for in camera review – is maintained by the City or the

            Police Department and available for appellate review.

     4.     The Federal Bureau of Investigation is ordered to provide to the Court a

            copy of Special Agent Jonathan Riggs’ personnel file where it will be

            held under seal pending appellate review. If the Bureau’s regulations

            preclude such copying, the Government will ensure that a copy – in the

            same form it was submitted to the Court for in camera review – is

            maintained by the Bureau and available for appellate review.



                                            DATED: September 2, 2020


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
